Case: 14-40053      Document: 00512773955         Page: 1    Date Filed: 09/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-40053
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                     September 18, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JOSE ELVIN CRUZ-GARCIA, also known as Elvin Cruz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:13-CR-567


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Elvin Cruz-
Garcia has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Cruz-Garcia has filed a response. Insofar as Cruz-
Garcia alleges that his trial counsel provided ineffective assistance with
respect to the state court documents concerning his prior California conviction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40053     Document: 00512773955      Page: 2   Date Filed: 09/18/2014


                                  No. 14-40053

for assault with a deadly weapon, the record is not sufficiently developed to
allow us to make a fair evaluation of the claim; we therefore decline to consider
the claim without prejudice to collateral review. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014), petition for cert. filed (June 4, 2014) (No. 13-
10484).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Cruz-Garcia’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                        2